


Exhibit 10.1

First Accordion Increase To
Amended And Restated Revolving Credit and Term Loan Agreement


This FIRST ACCORDION INCREASE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT (this “Accordion Exercise”) is entered into as of June 29, 2007,
among:  Centerline Holding Company (f/k/a CharterMac), Centerline Capital Group
Inc. (f/k/a Charter Mac Corporation) (collectively, the “Borrowers”); those
Persons listed as Guarantors on Exhibit 1 hereto (each, a “Guarantor,” and,
collectively, the “Guarantors”), Bank of America, N.A. (“Bank of America”), as
Swingline Lender, Issuing Bank, and Administrative Agent for the Lenders (in
such capacity, the “Administrative Agent”), Bank of America and UBS Securities
LLC (“UBS”), as the Agents, and Banc of America Securities, LLC and UBS, as the
Arrangers.
 
RECITALS
 
Reference is made to the following facts that constitute the background of this
Accordion Exercise:
 
 
A.
The parties hereto, among others, have entered into that certain Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of August 24, 2006
(as further amended and/or restated from time to time, the “Loan
Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the same meanings herein as ascribed to them in the Loan Agreement;

 
 
B.
The Borrowers have informed the Administrative Agent and the Arrangers by
written notice that the Borrowers wish to exercise their Accordion Option,
pursuant to Section 2.5 and 2.5.1 of the Loan Agreement, to increase the
Revolving Credit Limit from $250,000,000 to $375,000,000.

 
 
C.
The Administrative Agent, the Agents and the Arrangers, in accordance with the
terms of Section 2.5.1 of the Loan Agreement, are willing to grant such request
to increase the Revolving Credit Limit, solely upon the terms and conditions set
forth in this Accordion Exercise.

 
NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and conditions set forth herein and in
the Loan Agreement, and for other valuable consideration the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:
 
Section 1.           Increases in Revolving Credit Limit and Total Credit Limit
 
1.1           Pursuant to the exercise by the Borrowers of the Accordion Option
referenced in Section 2.5 and 2.5.1 of the Loan Agreement, and subject to the
phasing set forth in Section 2.1 of this Accordion Exercise, the Revolving
Credit Limit set forth in Section 1.1 of the Loan Agreement is hereby increased
from $250,000,000 to $375,000,000.  Such increase in the Revolving Credit Limit,
and the increase in the Total Credit Limit pursuant to Section 1.2 of this
Accordion Exercise, shall be accomplished, from time to time as contemplated by
the phasing set forth in Section 2.1 hereof, by the execution and delivery of
Instruments of Joinder substantially


--------------------------------------------------------------------------------



in the in the form of Exhibit 2 hereto (each, a “Joinder”) by existing Revolving
Credit Lenders, or Persons becoming new Revolving Credit Lenders in accordance
with the terms of Section 2.5 of the Loan Agreement, increasing or undertaking,
respectively, the Revolving Loan Commitments reflected in such Joinders.


1.2           Pursuant to the exercise by the Borrowers of the Accordion Option
referenced in Section 2.5 and 2.5.1 of the Loan Agreement, and subject to the
phasing set forth in Section 2.1 of this Accordion Exercise, the Total Credit
Amount set forth in Section 1.1 of the Loan Agreement is hereby increased from
$500,000,000 to $625,000,000.


 Section 2.           Phased Increased and New Revolving Loan Commitments.


2.1           Notwithstanding the terms of Section 1 of this Accordion Exercise,
as of the date of this Accordion Exercise existing Revolving Credit Lenders have
increased their respective Revolving Loan Commitments so that the aggregate of
all Revolving Loan Commitments equals $320,000,000, as reflected on Exhibit 3
attached hereto.  From time to time from and after the date hereof, in
accordance with Section 2.5 of the Loan Agreement, the Arrangers will use
commercially reasonable efforts to cause Lenders, or additional Persons becoming
Lenders in accordance with the terms of Sections 2.5 and 2.5.1 of the Loan
Agreement, to increase their respective Revolving Loan Commitments or to
undertake new Revolving Loan Commitments, respectively, so as to cause the
aggregate of all Lenders’ Revolving Loan Commitments to increase from
$320,000,000 to up to $375,000,000.  Accordingly, for purposes of the Loan
Agreement, as amended hereby, the Revolving Credit Limit shall equal the
aggregate of all Revolving Loan Commitments until, and including at such time
as, such aggregate reaches a maximum of $375,000,000.  In furtherance of the
foregoing, as of the date of this Accordion Exercise, the Revolving Credit Limit
shall equal $320,000,000 and the aggregate Total Credit Amount shall equal
$570,000,000, until such time or times as new or existing Lenders execute and
deliver additional Joinders.  Promptly upon the execution and delivery of such
additional Joinders, the Administrative Agent will provide written notice to the
Borrowers, the Guarantors and the Lenders of the increases in the Revolving
Credit Limit and the Total Credit Amount evidenced by such Joinders until such
time as the Revolving Credit Limit reaches a maximum of $375,000,000 and the
Total Credit Amount reaches a maximum of $625,000,000.


2.2           In furtherance of the foregoing, and pursuant to Section 17.3 of
the Loan Agreement (whereby the Administrative Agent may unilaterally, from time
to time, revise Schedule 2 of the Loan Agreement to update the information set
forth thereon, including, without limitation, as a result of any exercise of the
Accordion Option pursuant to Section 2.5), that portion of Schedule 2 of the
Loan Agreement, as it specifically relates to the Revolving Loan Commitment
Percentages and Revolving Loan Commitments in Section III thereof, is hereby
replaced with that portion of Schedule 2 as attached hereto as Exhibit 3.  From
time to time as the Administrative Agent provides notice of an existing or new
Lender undertaking an additional or new Revolving Loan Commitment, the
Administrative Agent will also provide a revised Exhibit 3 reflecting the
updated Revolving Loan Commitments and the then applicable Revolving Credit
Limit and Total Credit Amount.

- 2 -

--------------------------------------------------------------------------------



 
Section 3.           Representations and Warranties.  The Borrowers and
Guarantors, jointly and severally, represent and warrant to the Lenders, the
Swingline Lender, the Issuing Bank and the Administrative Agent as of the
effective date of this Accordion Exercise that, assuming the due execution and
delivery of this Accordion Exercise: (a) no Default is in existence, from and
after, or will result from, the execution and delivery of this Accordion
Exercise, or any Joinders hereunder, or the consummation of any transactions
contemplated hereby; (b) each of the representations and warranties of the
Borrowers and the Guarantors in the Loan Agreement and the other Loan Documents
is true and correct in all material respects on the effective date of this
Accordion Exercise (except for representations and warranties limited as to time
or with respect to a specific event, which representations and warranties shall
continue to be limited to such time or event) and (c) this Accordion Exercise
and the Loan Agreement are legal, valid and binding agreements of the Borrowers
and the Guarantors and are enforceable against them in accordance with their
terms.
 
Section 4.           Ratification.  Except as hereby amended or waived, the Loan
Agreement, all other Loan Documents and each provision thereof are hereby
ratified and confirmed in every respect and shall continue in full force and
effect, and this Accordion Exercise shall not be, and shall not be deemed to be,
a waiver of any Default or of any covenant, term or provision of the Loan
Agreement or the other Loan Documents.  In furtherance of the foregoing
ratification, by executing this Accordion Exercise in the spaces provided below,
each of the Guarantors, on a joint and several basis, hereby absolutely and
unconditionally (a) reaffirms its obligations under the Guaranties, and (b)
absolutely and unconditionally consents to (i) the execution and delivery by the
Borrowers of this Accordion Exercise and the Joinders contemplated hereunder,
(ii) the continued implementation and consummation of arrangements and
transactions contemplated by the Loan Agreement (including, without limitation,
incorporating the terms and provisions of this Accordion Exercise and any
Joinder contemplated hereby) and the other Loan Documents, and (iii) the
performance and observance by each Borrower and each Guarantor of all of its
respective agreements, covenants, duties and obligations under the Loan
Agreement (including, without limitation, incorporating the terms and provisions
of this Accordion Exercise and any Joinder contemplated hereby) and the other
Loan Documents.
 
Section 5.           Conditions Precedent.  The agreements set forth in this
Accordion Exercise are conditional and this Accordion Exercise shall not be
effective until receipt by the Administrative Agent of a fully-executed
counterpart original of this Accordion Exercise and receipt by the
Administrative  Agent of the other items set forth on the closing checklist
attached hereto as Exhibit 4.
 
Section 6.          Counterparts.  This Accordion Exercise may be executed and
delivered in any number of counterparts with the same effect as if the
signatures on each counterpart were upon the same instrument.
 
Section 7.           Accordion Exercise as Credit Document.  Each party hereto
agrees and acknowledges that this Accordion Exercise constitutes a “Loan
Document” under and as defined in the Loan Agreement.
 
SECTION 8.      GOVERNING LAW.  THIS ACCORDION EXERCISE SHALL BE DEEMED TO
CONSTITUTE A CONTRACT MADE UNDER THE LAWS OF THE STATE
 

- 3 -

--------------------------------------------------------------------------------


 
OF NEW YORK, INCLUDING ARTICLE 5 OF THE UCC, AND SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW, BUT
OTHERWISE WITHOUT REGARD TO ITS CONFLICTS OF LAW RULES).
 
Section 9.           Successors and Assigns.  This Accordion Exercise shall be
binding upon each of the Borrowers, the Guarantors, the Lenders, the Swingline
Lender, the Issuing Bank, the Administrative Agent, the Agents and their
respective successors and assigns, and shall inure to the benefit of each such
Person and their permitted successors and assigns.
 
Section 10.         Headings.  Section headings in this Accordion Exercise are
included herein for convenience of reference only and shall not constitute a
part of this Accordion Exercise for any other purpose.
 
Section 11.         Expenses.  Each Borrower jointly and severally agrees to
promptly reimburse the Administrative Agent and the Arrangers for all expenses,
including, without limitation, reasonable fees and expenses of outside legal
counsel, such Person has heretofore or hereafter incurred or incurs in
connection with the preparation, negotiation and execution of this Accordion
Exercise and all other instruments, documents and agreements executed and
delivered in connection with this Accordion Exercise.
 
Section 12.         Integration.  This Accordion Exercise contains the entire
understanding of the parties hereto and with any other Lenders and parties to
the Loan Agreement with regard to the subject matter contained herein.  This
Accordion Exercise supersedes all prior or contemporaneous negotiations,
promises, covenants, agreements and representations of every nature whatsoever
with respect to the matters referred to in this Accordion Exercise, all of which
have become merged and finally integrated into this Accordion Exercise.  Each of
the parties hereto understands that in the event of any subsequent litigation,
controversy or dispute concerning any of the terms, conditions or provisions of
this Accordion Exercise, no party shall be entitled to offer or introduce into
evidence any oral promises or oral agreements between the parties relating to
the subject matter of this Accordion Exercise not included or referred to herein
and not reflected by a writing included or referred to herein.
 
Section 13.        No Course of Dealing.  The Administrative Agent, the Agents
and the Required Lenders have entered into this Accordion Exercise on the
express understanding with each Borrower and Guarantor that in entering into
this Accordion Exercise the Administrative Agent, the Agents and the Lenders are
not establishing any course of dealing with the Borrowers or the
Guarantors.  The Administrative Agent’s, the Agents’ and the Lenders’ rights to
require strict performance with all of the terms and conditions of the Loan
Agreement and the other Loan Documents shall not in any way be impaired by the
execution of this Accordion Exercise.  Each of the Borrowers and the Guarantors
agrees that none of the ratifications and reaffirmations set forth herein, nor
the Administrative Agent’s, the Agents’ nor any Lender’s solicitation of such
ratifications and reaffirmations, constitutes a course of dealing giving rise to
any obligation or condition requiring a similar or any other ratification or
reaffirmation from the Borrowers or the Guarantors with respect to any
subsequent modification, consent or waiver with respect to the Loan Agreement or
any other Loan Document.
 

- 4 -

--------------------------------------------------------------------------------



Section 14.         Jury Trial Waiver.  THE BORROWERS, GUARANTORS,
ADMINISTRATIVE AGENT, AGENTS AND LENDERS BY ACCEPTANCE OF THIS ACCORDION
EXERCISE MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS ACCORDION EXERCISE, THE LOAN AGREEMENT, OR
ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR
ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY, ARISING UNDER TORT, CONTRACT OR OTHER LAW,
INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF ANY AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION
OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NO PARTY WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED.
 


 
[Remainder of page intentionally left blank; signature pages follow]
 

- 5 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Accordion Exercise to be duly
executed by their duly authorized officers or representatives, all as of the
date first above written.
 
 
 
BORROWERS:           
CENTERLINE HOLDING COMPANY              By:  /s/ Marc Schnitzer  

  Name:  Marc Schnitzer       Title:   Chief Executive Officer        



 
CENTERLINE CAPITAL GROUP INC.              By:  /s/ Marc Schnitzer  

  Name:  Marc Schnitzer       Title:    Chief Executive Officer        



 
                                           


 
(Signatures continued on next page)
 

S-Borrowers
Signature page to First Accordion Increase to Amended and Restated Revolving
Credit and Term Loan Agreement


--------------------------------------------------------------------------------


 
 
GUARANTORS:           
CENTERLINE CAPITAL COMPANY LLC              By:   /s/ Marc Schnitzer  

  Name:  Marc Schnitzer       Title:   President        

                                          
 
CENTERLINE AFFORDABLE HOUSING ADVISORS LLC              By:   /s/ Marc Schnitzer
 

  Name:  Marc Schnitzer       Title:   Chief Executive Officer        

 
 
CENTERLINE /AC INVESTORS LLC              By:   /s/ Marc Schnitzer  

  Name:  Marc Schnitzer       Title:   Chief Executive Officer        

 
 
CENTERLINE HOLDING TRUST              By:   /s/ Marc Schnitzer  

  Name:  Marc Schnitzer       Title:   Managing Trustee        

 
 
CENTERLINE HOLDING TRUST II              By:   /s/ Marc Schnitzer  

  Name:  Marc Schnitzer       Title:   Managing Trustee        

 
 
CENTERLINE INVESTORS I LLC              By:   /s/ Marc Schnitzer  

  Name:  Marc Schnitzer       Title:   Chief Executive Officer        

 
 
 
(Signatures continued on next page)
 

S-Guarantors
Signature page to First Accordion Increase to Amended and Restated Revolving
Credit and Term Loan Agreement


--------------------------------------------------------------------------------


 
GUARANTORS (CONT.):             
CENTERLINE REIT INC.              By:  /s/ James L. Duggins  

  Name:  James L. Duggins       Title:   CEO        

 
 
CENTERLINE SERVICING INC.              By:  /s/ James L. Duggins  

  Name:  James L. Duggins       Title:   CEO        

 
 
CENTERLINE FINANCE CORPORATION              By:  /s/ James L. Duggins  

  Name:  James L. Duggins       Title:   CEO        

 
 
(Signatures continued on next page)

S-Guarantors
Signature page to First Accordion Increase to Amended and Restated Revolving
Credit and Term Loan Agreement


--------------------------------------------------------------------------------


 
  ADMINISTRATIVE AGENT, SWINGLINE LENDER, ISSUING BANK AND AGENT:
 
 
BANK OF AMERICA, N.A.              By:  /s/ John F. Simon  

  Name: John F. Simon       Title:  SVP        

 
AGENT:          
UBS SECURITIES LLC              By: /s/ Mary E. Evans  

  Name: Mary E. Evans       Title:  Associate Director        

 

   By: /s/ Irja R. Otsa  

  Name: Irja R. Otsa       Title:  Associate Director        

 
ARRANGERS:            
BANC OF AMERICA SECURITIES LLC              By: /s/ John G. Christensen  

  Name: John G. Christensen       Title:  Principal        

 
 
UBS  SECURITIES LLC              By: /s/ Mary E. Evans  

  Name: Mary E. Evans       Title:  Associate Director        

 

 By: /s/ Irja R. Otsa  

  Name: Irja R. Otsa       Title:  Associate Director        



S-Agents/Swingline Lender/Issuing Bank/Arrangers
Signature page to First Accordion Increase to Amended and Restated Revolving
Credit and Term Loan Agreement


--------------------------------------------------------------------------------


 


 
Exhibit 1


Guarantors
 
Centerline Capital Company LLC (f/k/a CharterMac Capital Company, LLC)
Centerline Affordable Housing Advisors LLC (f/k/a CharterMac Capital LLC)
Centerline/AC Investors LLC (f/k/a CM ARCap Investors LLC)
Centerline Holding Trust (f/k/a CM Holding Trust)
Centerline Holding Trust II (f/k/a CM Holding Trust II)
Centerline Investors I LLC (f/k/a ARCap Investors, L.L.C.)
Centerline REIT Inc. (f/k/a ARCap REIT, Inc.)
Centerline Servicing Inc. (f/k/a ARCap Servicing, Inc.)
Centerline Finance Corporation (f/k/a ARCap Finance Corporation)




--------------------------------------------------------------------------------



Exhibit 2
 
INSTRUMENT OF JOINDER
 
Reference is hereby made to the FIRST ACCORDION INCREASE TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT (the “Accordion Exercise”) entered into
as of ________, 2007, among:  Centerline Holding Company (f/k/a CharterMac),
Centerline Capital Group Inc. (f/k/a Charter Mac Corporation) (collectively, the
“Borrowers”); those Persons listed as Guarantors on Exhibit 1 thereto (each, a
“Guarantor,” and, collectively, the “Guarantors”), Bank of America, N.A. (“Bank
of America”), as Swingline Lender, Issuing Bank, and Administrative Agent for
the Lenders (in such capacity, the “Administrative Agent”), Bank of America and
UBS Securities LLC (“UBS”), as the Agents, and Banc of America Securities, LLC
and UBS, as the Arrangers.
 
As contemplated by Sections 1.1 and 2.1 of the Accordion Exercise, by executing
and delivering this Instrument, the undersigned, with an address of
__________________________________, hereby joins in the Accordion Exercise as a
Revolving Lender that has increased its, or undertaken a new, Revolving Loan
Commitment in the amount of $_______________, and has, upon the execution and
delivery hereof, an aggregate Revolving Loan Commitment equal to
$_______________, with the intention that by executing and delivering this
Instrument it shall be deemed for all purposes to have accepted the terms of the
Accordion Exercise, and further that the undersigned shall have all of the
rights and obligations as a Revolving Lender under the Loan Agreement.
 
IN WITNESS WHEREOF, the undersigned has signed this Instrument as a document
under seal as of the ______ day of _____________________, 2007.
 


_______________________________
 

 
By:
   
Its:
 


--------------------------------------------------------------------------------



Exhibit 3




III.           COMMITMENTS:


1.           Revolving Loan Commitments:


 
  Name of Lender
  Revolving Loan
  Commitment
  Percentage
  Revolving Loan
  Commitment
  Bank of America
  31.2500%
  $100,000,000
  UBS
  7.8125%
  $25,000,000
  State Bank of India
  3.1250%
  $10,000,000
  Citicorp USA, Inc.
  35.9375%
  $115,000,000
  Comerica
  3.1250%
  $10,000,000
  Emigrant Bank
  3.1250%
  $10,000,000
  Merrill Lynch
  7.8125%
  $25,000,000
  Morgan Stanley
  7.8125%
  $25,000,000
     
  TOTAL
  100%
  $320,000,000





Revolving Credit Limit as of the date of the First Accordion Increase:


$320,000,000




Total Credit Limit as of the date of the First Accordion Increase:
 
$570,000,000
 


--------------------------------------------------------------------------------



Exhibit 4


CLOSING CHECKLIST


DOCUMENT
RESPONSIBLE
PARTY
STATUS
First Accordion Increase to Amended and Restated Revolving Credit and Term Loan
Agreement (this “Accordion Exercise”), dated June __, 2007, among the Borrowers,
the Guarantors, the Required Lenders, the Administrative Agent, the Agents, and
the Arrangers
Nutter
Finalized
Exhibits to Accordion Exercise
a.     Exhibit 1: Guarantors
b.     Exhibit 2: Form of Instrument of Joinder
c.     Exhibit 3: Revolving Loan Commitments
d.     Exhibit 4:Closing Checklist
 
Nutter
 
Finalized
 
BofA Joinder
Nutter
Finalized
Citi Joinder
Nutter
Finalized
Secretary’s Certificates for Centerline Holding Company (f/k/a CharterMac):
(a) Certificate of Incorporation/Trust;
(b) By-laws/Trust Agreement;
(c) Resolutions authorizing the execution, delivery and performance of
Amendment;
(d) Incumbency of officers executing Amendment on each entity’s behalf; and
(e) Legal Existence and Good Standing Certificates
Borrowers
Received
Secretary’s Certificates for Centerline Capital Group Inc. (f/k/a Charter Mac
Corporation):
(a) Certificate of Incorporation/Trust;
(b) By-laws/Trust Agreement;
(c) Resolutions authorizing the execution, delivery and performance of
Amendment;
(d) Incumbency of officers executing Amendment on each entity’s behalf; and
(e) Legal Existence and Good Standing Certificates
Borrowers
Received



 




 





--------------------------------------------------------------------------------


 
DOCUMENT
RESPONSIBLE
PARTY
STATUS

Opinion Letter from Borrowers’ counsel regarding Accordion Exercise
Borrower’s Counsel
Received
Delaware counsel opinion with respect to Borrowers regarding authority and due
execution and delivery of the Accordion Exercise
Borrower
Received
UCC-11, tax lien, bankruptcy and litigation search reports for the Borrowers
Borrower
Received

 
 
 
 

 

--------------------------------------------------------------------------------

